O’CONNELL, C. J.
This is an appeal from a decree entered on a mandate of this court in the case of Johnson v. Campbell, 259 Or 69, 487 P2d 69 (1971). Defendants contend that the trial court erred in formulating the decree upon remand from this court.
On the original appeal the only question presented was the construction of a provision of a contract requiring that “all deeds shall contain a clause providing that all property shall be for residential use only * * *.”
The trial court construed the provision to mean that the property was to be used exclusively for single family residence purposes. We reversed, holding that the restriction was not intended to preclude the construction of multiple family units. We remanded the cause “with directions to enter a decree consistent with this opinion.”
To make the decree consistent with our opinion it was necessary only to revise that part of the decree which provides that “such restrictive covenants prevent the building of multiple family units on said property.” This revision could be effected simply by inserting and adding the words “do not” to the decree so that it reads “such restrictive covenants do not prevent the building of multiple family units on said property.”
Hill & Schultz, Eugene, on the petition.
No appearance contra.
In all other respects the original decree of the trial conrt stands as it was entered inasmuch as there was no appeal from the decree on any other ground than the scope of the restriction. Any other issues which are still alive and not barred by the doctrine of res judicata can be raised only by another suit or action.
The cause is remanded with directions to revise the original decree as explained above.